DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 01/05/2022, with respect to the amended limitations in claims 1, 6, 9, and 11 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Onuma et al. (US 20130222573 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20210087794 A1) in view of Onuma et al. (US 20130222573 A1). 

a work machine (100 of fig. 1) including a swing body (3 of fig. 1), work equipment (4, 5, and 6 of fig. 1), and a posture detection device (S1-S4 of fig. 1); and 
a display control device (30 of figs. 1 and 3) including a processor and a storage storing program instructions ([0052] The controller 30, for example, implements various functions by executing, on the CPU, various programs stored in the ROM or the non-volatile secondary storage),
the processor being configured to execute the program instructions ([0052]) to aquire a range information (S4, 42, and 42d of fig. 3 [0062], TBL of figs. 4A-4B, SBL of figs. 4C and 4D. See more examples in figures 5-9 and 12 for detection range is displayed on the display 40 of figure 3, TCG of figs. 4A-4B and SCG of figs. 4C-4D, [0106]. See more examples in figures 5-9 and 12);
acquire posture information from a posture detection device (S1-S4 of figs. 1-3) configured to detect a posture of the work machine (3 of fig. 1);
generate a three-dimensional map representing a shape around the work machine ([0092] a stability range; [0121, 0142, 0151, 0152] the display device 40 may display three-dimensional stability range display screen under the control of the display control part 305. In figure 7 for a shape around the work machine, EP, EQL, TBL. In figure 12, [0209, 0211, 0212, 0215] displays 3D map 311-314) based on the acquired range information (S4, 42, and 42d of fig. 3) and the acquired posture information generated by the posture detection device (42d and S1-S4 of fig. 3);
generate a depth image (figures 4A, 4B, 12 for displaying the depth image, [0151]) representing a depth of a range (TBL of fig. 4A, 311 of fig. 12, 42d of fig. 3) including the work equipment (TCG of fig. 4A,  4, 5, and 6 of fig. 12) in the three-dimensional map (TBL of fig. 
output a display signal to display the depth image ([0094], display 40 of figs. 4-9, and display 230 of fig. 12 for displaying the depth image. Note: figure 12 of Yamamoto is similar to figure 6 of the present invention).  
It is noted that Yamamoto does not disclose a depth detection device, acquire depth information from the depth detection device provided to detect a side of the work machine and configured to detect a depth during swinging, the depth being a distance between the depth detection device and a surrounding object including at least a construction object; generate a three-dimensional map representing a shape around the work machine based on the acquired depth information generated by the depth detection device.
Onuma discloses a work machine (fig. 5) comprising a depth detection device (13a-13c and 14a-14c of fig. 5), acquire depth information (500 of figs. 2 and [0051]a distance from a left, right, and rear side of the work machine an obstacle, S520 of fig. 7 and 8) from the depth detection device provided to detect a side of the work machine ([0037 and 0051-0052], 400 of fig. 2) and configured to detect a depth ([0051 and 0059] a distance) during swinging (figs. 10 and 11, rightward swing and leftward swing), the depth being a distance (S520 of figs. 7 and 8) between the depth detection device (13a-13c and 14a-14c of fig. 5) and a surrounding object including at least a construction object (15a-15e, 16, 17, 18a-18c of fig. 5); generate a three-dimensional map (600 of fig. 2) representing a shape (913 of fig. 26) around the work machine (the work machine figure is in the center, figs. 26 and 27) based on the acquired depth 
Taking the teachings of Yamamoto and Onuma together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth detection device of Onuma into the work machine of Yamamoto to improve obstacle detection performance and enhances safety as well and an image representing a person may be displayed in superimposed form on the obstacle to improve the operator's visibility. 
Regarding claim 2, Yamamoto further discloses the display control system according to claim 1, wherein the work machine further includes an imaging device (cameras S5 of fig. 3) provided in a portion in which the work equipment is included in the imaging range (figs. 8A and 8B), 
the processor being configured to execute the program instructions (30 of fig. 3, [0052] The controller 30, for example, implements various functions by executing, on the CPU, various programs stored in the ROM or the non-volatile secondary storage) to 
generate the depth image representing a depth related to the imaging range (TPBL1 and TPBL2 of figs. 8A and 8B), and
output the display signal to display an image in which the depth image is superimposed on a captured image captured by the imaging device (figs. 8A and 8B, [0157] the positional relationship as seen from the shovel 100 differs between the stability range boundary line TPBL1 superimposed over the image captured by the camera S5F or S5B (the through-the-lens image TP1) and the stability range boundary line TPBL2 superimposed over the image captured by the camera S5L or S5R (the through-the-lens image TP2).
Claim 3.	(Canceled)

Claim 5.	(Canceled)
Regarding claims 6 and 8, Yamamoto discloses a display control device (figs. 1-3) comprising: 
a processor (30 of fig. 3) and 
a storage storing program instructions ([0052] The controller 30, for example, implements various functions by executing, on the CPU, various programs stored in the ROM or the non-volatile secondary storage) to: 
acquire range information (30 of fig. 3, [0092] a stability range, [0021] three-dimensional stability range display screen; 42 and 42d of fig. 3; a stability range in figures 4-9, [0092 and 0121]; TBL, EQL, and TCG of fig. 4A. See more examples in figures 4B-9 and 12); 
acquire a posture of the work machine related to the plurality timings ([0100] Examples of the log information may include information on the date and time at which the position of the distal end of the attachment departs from the stability range, the identification information of the operator, information on the level of moving out (the amount of moving out) of the stability range, information on the duration of staying out of the stability range, information on the operating state of the operating device 26, information on work details, and information on the ambient environment of the shovel 100 (for example, an image captured by the image capturing device S5)), 
generate a three-dimensional map ([0121] three-dimensional stability range display screen) representing a shape (TBL of fig. 4A) around the work machine ([0121, 0142, 0151, 
generate a depth image (figs. 4A and 12, figure 21 displaying the depth image) representing a depth of a range (TBL of fig. 4A, 311-314 of fig. 12) including the work equipment (TCG of fig. 4A, 4-6 of fig. 12) in the three-dimensional map (TBL of fig. 4A-4B, SBL of figs. 4C-4D, see more examples in figures 5A-9 for stability range that is displayed on the display 40 of figs. 4-9. In figure 12 for displaying the depth image) and 
output a display signal to display the depth image ([0094], display 40 of figs. 4-9, and display 230 of fig. 12. Note figure 12 of Yamamoto is similar to figure 6 of the present invention).  
It is noted that Yamamoto does not disclose acquire depth information from a depth detection device provided to detect a side of the work machine and configured to detect a depth during swinging, the depth being a distance between the depth detection device and a surrounding object including at least a construction object; generate a three-dimensional map representing a shape around the work machine based on the acquired depth information generated by the depth detection device.

to detect a side of the work machine (18a-18c of fig. 5) and configured to detect a depth ([0051 and 0059] a distance, S520 of fig. 7 and 8) during swinging (figs. 10 and 11, rightward swing and leftward swing), 
the depth being a distance (S520 of figs. 7 and 8, [0015] FIG. 8 is a flowchart relating to calculating a distance between an obstacle and a camera 13 in step S520) between the depth detection device (13a-13c and 14a-14c of fig. 5) and a surrounding object including at least a construction object (15a-15e, 16, 17, 18a-18c of fig. 5). 
Onuma suggests the operation system (fig. 2) to generate a three-dimensional map (600of fig. 2, figs. 26-27) representing a shape (913 of figs. 26 and 27 ) around the work machine (the work machine figure is in the center of figures 26 and 27) based on the acquired depth information generated by the depth detection device (13a-13c and 14a-14c of fig. 5, S520 of figs. 7 and 8, [0051, 0059-0061]).
Taking the teachings of Yamamoto and Onuma together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth detection device of Onuma into the work machine of Yamamoto to improve obstacle detection performance and enhances safety as well and an image representing a person may be displayed in superimposed form on the obstacle to improve the operator's visibility. 
Regarding claim 7, Yamamoto further discloses the display control device according to claim 6 further comprising: 

acquire a captured image from an imaging device provided in the work machine (S5 of fig. 3), the imaging device being provided in a portion in which the work equipment is included in an imaging range (figs. 8A and 8B), 
generate the depth image representing a depth related to the imaging range (TPBL1 and TPBL2 of figs. 8A and 8B), and 
output the display signal to display an image in which the depth image is superimposed on the captured image (40 of figs. 8A and 8B, [0157] the positional relationship as seen from the shovel 100 differs between the stability range boundary line TPBL1 superimposed over the image captured by the camera S5F or S5B (the through-the-lens image TP1) and the stability range boundary line TPBL2 superimposed over the image captured by the camera S5L or S5R (the through-the-lens image TP2). 
Regarding claim 9, Yamamoto further discloses a display control system (figs. 1-3) comprising: 
a work equipment (4-6 of fig. 1) provided in a front portion of a swing body (3 of fig. 1); 
an imaging device (S5 of figs. 1 and 3) provided in the swing body and configured to capture an image of a front of the swing body including at least part of the work equipment (the cameras S5 capture the boom, arm, and bucket as shown in figure 12); 
a display control device (30fig. 3) including 
programs stored in the ROM or the non-volatile secondary storage), 
output a display signal to display by superimposing a depth image generated based on depth information detected by the depth detection device on a captured image captured by the imaging device (figs. 8A and 8B, [0157] the positional relationship as seen from the shovel 100 differs between the stability range boundary line TPBL1 superimposed over the image captured by the camera S5F or S5B (the through-the-lens image TP1) and the stability range boundary line TPBL2 superimposed over the image captured by the camera S5L or S5R (the through-the-lens image TP2)).  
Yamamoto does not teach a depth detection device provided on a side portion of the swing body and configured to detect a depth of a side of the swing body; and the processor being configured to execute the program instructions to acquire depth information from the depth detection device and configured to detect a depth during swinging, the depth being a distance between the depth detection device and a surrounding object including at least a construction object.
Onuma teaches a depth detection device (13a-13c and 14a-14c of fig. 5, [0051, 0059-0061]) provided on a side portion of the swing body (1B of fig. 5) and configured to detect a depth of a side of the swing body (13b and 13c of fig. 5); and 
the processor being configured to execute the program instructions to ([0038] a CPU for executing processes that each of the units conducts, and such a storage device (not shown) as a memory into which the kinds and details of processes conducted by each unit, and results of the processes are stored) acquire depth information from the depth detection device and configured 
Taking the teachings of Yamamoto and Onuma together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth detection device of Onuma into the work machine of Yamamoto to improve obstacle detection performance and enhances safety as well and an image representing a person may be displayed in superimposed form on the obstacle to improve the operator's visibility. 
Regarding claim 10, Yamamoto modified by Onuma teaches the display control system according to claim 4,  Onuma further teaches wherein in excavation and loading work that repeatedly swings the swing body between an excavation position and a loading position (figs. 10 and 11, swinging rightward direction or leftward direction), 
the depth detection device (13b of fig. 5) disposed on one side portion of both side portions of the swing body detects, at a time of loading, the depth information around the excavation position ([0051 and 0059-0061] a distance from the camera 13 to the obstacle is calculated, step S520 of figs. 7 and 8, detecting persons 15c and 15d of fig. 5), and 
the depth detection device (13c of fig. 5)  disposed on the other side portion of the both side portions of the swing body detects, at a time of excavation, the depth information on the transport vehicle side ([0051 and 0059-0061] a distance from the camera 13 to the obstacle is calculated, step S520 of figs. 7 and 8, detecting obstacle 15e of fig. 5; [0119] 15a, 15b, 15c, 15d, 15e Obstacles (Persons), this would obviously suggest the depth detection device would detect any obstacles such as a transport vehicle side).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US 20130222573 A1) in view of Yamamoto (US 20210087794 A1). 
Regarding claim 11, Onuma discloses a display control system comprising: 
a work equipment provided in a front portion of a swing body (1A, 1a, 1b, and 1c of fig. 5) ; 
a depth detection device (13a-13c and 14a-14c of fig. 5, 400 of fig. 2) provided on both side portions of the swing body and configured to detect a depth of a side of the swing body ([0051 and 0059], S520 of figs. 7 and 8, a distance from the camera to the obstacle); and 
a display control unit (1300 of figs. 2 and 3, [0035] a display device 1300 installed inside a cabin 1f; figs. 26 and 27) configured to output a display signal to display by superimposing a depth image generated (15a-15e and 913 of fig. 26 and 27) based on depth information detected by the depth detection device (13a-13c of fig. 5, S520 of figs. 7 and 8,  [0051, 0059]) on a captured image captured by the imaging device ([0046] a virtual camera), 
in excavation and loading work that repeatedly swings the swing body between an excavation position and a loading position (figs. 10 and 11, swinging rightward direction or leftward direction), 
the depth detection device (13b of fig. 5) disposed on one side portion of both side portions of the swing body detects, at a time of loading, the depth information around the excavation position ([0051 and 0059-0061] a distance from the camera 13 to the obstacle is calculated, step S520 of figs. 7 and 8, detecting persons 15c and 15d of fig. 5), and 
the depth detection device (13c of fig. 5)  disposed on the other side portion of the both side portions of the swing body detects, at a time of excavation, the depth information on the transport vehicle side ([0051 and 0059-0061] a distance from the camera 13 to the obstacle is 
Onuma is silent about an imaging device provided in the swing body and configured to capture an image of a front of the swing body including at least part of the work equipment. 
Yamamoto teaches an imaging device (S5 of figs. 1 and 3) provided in the swing body (3 of fig. 1 and 3) and configured to capture an image of a front of the swing body including at least part of the work equipment (S5 of figs. 1 and 3, the cameras S5 capture the boom, arm, and bucket as shown in figure 12). 
Taking the teachings of Onuma and Yamamoto together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera of Yamamoto into the work machine of Onuma to capture the image of the work equipment to be displayed to an operator to perform work of higher work efficiency to increase the work efficiency of the shove.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425